Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Georgia Arnette Green appeals the district court’s orders denying relief on her 42 U.S.C. § 1983 (2006) complaint, and denying her motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Green v. Lenoir Cnty. Sheriff’s Dep’t, No. 4:08-cv-00072-H (E.D.N.C. Sept. 30, 2010 & Apr. 7, 2011). We deny Green’s motion for appointment of counsel, and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.